Citation Nr: 0421091	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease, with arthritic changes, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served various periods of active duty for 
training during Reserve service from July 1964 to July 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the rating from 20 
percent to 40 percent but denied a disability rating in 
excess of 40 percent for degenerative disc disease of the 
lumbosacral spine with arthritic degenerative changes.

In February 1999, the veteran appeared at the St. Petersburg 
RO and testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In April 1999, the Board remanded this matter for additional 
development, which has been completed.  The case has returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand is required in this case.  Received at the Board on 
July 21, 2004, the veteran submitted a February 2004 medical 
report of an MRI of the lumbar spine conducted at Memorial 
Health Care System in Pembroke Pines, Florida.  He did not 
waive consideration of the evidence by the RO.  The agency of 
original jurisdiction (the RO) has not reviewed this evidence 
and has not prepared an SSOC discussing this evidence.  See 
38 C.F.R. § 19.31 (2003).  This should be accomplished on 
remand.

A letter from the veteran to his accredited representative 
was submitted with the evidence discussed above.  The letter 
suggests that additional evidence may be outstanding from 
Memorial Health Care System in Pembroke Pines.  VA should 
take this opportunity on remand to obtain any updated medical 
records from that facility.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Make arrangements to obtain any 
outstanding medical evidence from 
Memorial Health Care System in Pembroke 
Pines, Florida.  

2.  Readjudicate the claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained since 
the issuance of the March 2004 SSOC.  If 
the decision remains adverse to the 
veteran, furnish him and his 
representative an SSOC and afford a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



